IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


DONALD OLSON AND 6 BITS, INC.,         : No. 835 MAL 2014
                                       :
                  Respondents          :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
           v.                          :
                                       :
                                       :
JOHN F. SAYERS, IV AND K.S.A.          :
VENDING, INC.,                         :
                                       :
                  Petitioners          :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.